Cite as 2022 Ark. 179
                   SUPREME COURT OF ARKANSAS
                                       No. CR-21-572
                                               Opinion Delivered: October   6, 2022

RICKY LYNN LENARD, SR.                   APPEAL FROM THE JEFFERSON
                                         COUNTY CIRCUIT COURT
                               APPELLANT [NO. 35CR-20-71]

V.                                             HONORABLE JODI RAINES DENNIS,
                                               JUDGE
STATE OF ARKANSAS
                                  APPELLEE
                                               AFFIRMED.

                                BARBARA W. WEBB, Justice

       Ricky Lynn Lenard, Sr., appeals from a jury verdict in Jefferson County Circuit Court

finding him guilty of failure to comply with sex-offender reporting requirements. Lenard was

sentenced to a three-year term of imprisonment. On appeal, he argues that the trial court

erred in (1) its denial of his timely directed-verdict motions; and (2) finding that he was a

person required to register as a sex offender. We affirm.

       Originally, this case was filed in the court of appeals. However, we accepted

certification to this court because our decision in one of Lenard’s postconviction appeals,

Lenard v. Kelley, 2017 Ark. 186, 519 S.W.3d 682 (per curium), is central to Lenard’s second

point on appeal.
                                    I. Relevant Procedural History

       Lenard pleaded guilty to fourth-degree sexual assault1 on November 4, 2010, in State

v. Lenard, No. 35CR-09-575 (Jefferson Cnty. Cir. Ct.). In accordance with the Sex Offender

Registration Act (SORA), he was required to register as a sex offender. He failed to satisfy

this obligation. In July 2012, Lenard entered a negotiated plea in the Jefferson County

Circuit Court to charges of felony theft of property and felony criminal mischief and was

sentenced to sixty months’ probation. State v. Lenard, No. 35CR-11-288 (Jefferson Cnty. Cir.

Ct.). In May 2013, Lenard entered a negotiated plea for violation of his probation terms with

respect to his 2012 theft and criminal-mischief convictions in 35CR-11-288 and for the new

offense of failing to register as a sex offender as required by his 2010 conviction in State v.

Lenard, No. 35CR-13-207 (Jefferson Cnty. Cir. Ct.). Lenard was sentenced to an aggregate

term of sixty months’ imprisonment for all three crimes.


       1
           In pertinent part, fourth-degree sexual assault is codified as follows:

       (a) A person commits sexual assault in the fourth degree if the person:
       (1) Being twenty (20) years of age or older:
       ...
       (B) Engages in sexual contact with another person who is:
           (i) Less than sixteen (16) years of age; and
           (ii) Not the person’s spouse; or
       (2) Sexual assault in the fourth degree under subdivision (a)(1)(B) of this section is a
       Class A misdemeanor if the person engages only in sexual contact with another
       person as described in subdivision (a)(1)(B) of this section.

       “Sexual contact” is defined under Arkansas Code Annotated section 5-14-101 (8)
(Repl. 1997) as: “An act of sexual gratification involving the touching, directly or through
clothing, of the sex organs, buttocks, or anus of a person or the breast of a female”


                                                  2
       The sentencing order relating to Lenard’s convictions for theft, criminal mischief,

and failure to register as a sex offender contained express findings that Lenard had

committed an “aggravated sex offense” and that Lenard was designated a “sexually violent

predator.” See Lenard v. Kelley, 2017 Ark. 186, 519 S.W.3d 682. However, Lenard challenged

these findings and, pursuant to the granting of Lenard’s pro se motion, the court entered an

amended sentencing order on July 15, 2013, that removed those findings and further found

that Lenard was not required to register as a sex offender––for the subsequent offense of

failure to register as a sex offender. Id. While this judicial finding did not alter his obligations

under SORA for his fourth-degree sexual assault conviction, it was of pivotal importance

with regard to his felony conviction for failure to register. In Lenard v. Kelley, we held that

the Arkansas Department of Correction and the Arkansas State Parole Board abused its

discretion by conditioning Lenard’s parole eligibility on his participation in programs related

to sexual offenders because failure to register was not a sexual offense. Id. Based on analysis

of the amended sentencing order, we reasoned that the parole board had exceeded its

statutory authority when it supported the denial of parole based on factors unrelated to

Lenard’s incarceration in the Arkansas Department of Correction. Id. These considerations

included “the age of the victim” who was the subject of his misdemeanor fourth-degree sexual

assault conviction and his failure to participate in the Reduction of Sexual Victimization

Program (RSVP). We stated that “the Board’s authority to grant or deny transfer must

correspond to felonies for which the inmate is incarcerated.” Id. at 8, 519 S.W.3d at 689.

       Prior to the trial in this case, Lenard filed a motion asking the circuit court to


                                                 3
determine his registration status and dismiss the case. He argued that this court’s above-cited

opinion absolved him from registering as a sex offender for his 2010 conviction for fourth-

degree sexual assault. The circuit court rejected Lenard’s argument, finding that “[t]he case

involved defendant’s incarceration and parole eligibility on the offense of failing to register.

. . . Contrary to defendant’s argument, the opinion includes the finding that Lenard remains

subject to the civil and criminal obligations in his conviction for sexual assault in the fourth

degree.” Accordingly, the circuit court concluded that Lenard was subject to the registration

and reporting requirements under the sex-offender registration act and denied Lenard’s

motion to dismiss. A Jefferson County jury subsequently tried and convicted Lenard as

charged.

                                 II. Sufficiency of the Evidence

       Lenard first argues that the circuit court erred in denying his directed-verdict motion.

He was charged with the offense of Sex Offender Failure or Refusal to Provide Information

in violation of Arkansas Code Annotated section 12-12-904(a)(1)(A) (Supp. 2021), a Class C

felony. A person commits that offense if a person: “(i) Fails to register or verify registration

as required under this subsection; (ii) Fails to report in person a change of address,

employment, education, or training as required under this subchapter; (iii) Refuses to

cooperate with the assessment process as required under this subchapter.”

       The State relied on two witnesses in its case-in-chief. Paula Stitz, manager of the state

sex-offender registry for the Arkansas Crime Information Center, testified that she was

charged with maintaining all of the State’s law-enforcement records relating to sexual


                                               4
offenses. Pursuant to statute, most offenders are required to register every six months;

however, level 4 sex offenders are required to report every three months, and homeless

persons are required to report monthly. According to Stitz, the records that she had for

Lenard indicated that he had to report every six months, although she had no records beyond

May10, 2019.

       Christy Badgley testified that she worked as the sex-offender coordinator for Jefferson

County Sheriff’s office. In that position, she was responsible for monitoring all the sex

offender information, their registration, and changes of information. Badgley stated that she

had been familiar with Lenard since 2018. His reporting dates were May and November, and

he had to report in person. Any changes to his information had to be made in person. Lenard

was obligated to complete a verification form every six months. At the top of that form, it

would state that he needed to return back November 10th of 2019 and listed his next report

date. The verification form was signed by Lenard.

       Badgley recalled that on June 11, 2019, Lenard reported that he was homeless. He

had previously reported in May, which was his regular reporting date. Because he was

homeless, he was required to report monthly, which he did on July 11 and August 16, 2019.

According to Badgley, Lenard failed to report in September, October, and November 2019.

Badgley stated that when he missed his November report date, she contacted investigators to

attempt to contact him. The next date that Lenard registered was March 5, 2020, and when

he had been arrested.

       Badgley substantiated her testimony with copies of the forms she executed with


                                              5
Lenard that informed him of his reporting dates and obligations. These forms were signed

by Lenard and admitted into evidence without objection.

       In his case, Lenard disputed his failure to report. He presented the evidence of his

former fiancée Cheryl Ray, who testified that she drove Lenard to his meetings with Badgley

in September, October, and November 2019. She further testified that Lenard had secured

a residence in September 2019 and therefore was no longer homeless.

       Lenard testified that his reporting dates were in May and December, and therefore

he did not miss his six-month reporting date. Further, he claimed he informed Badgley that

he was no longer homeless in September 2019, which meant that he only had to verify his

residence every six months. He asserted that he nonetheless reported in October because

Badgley had failed to give him paperwork that reflected his change in status.

       Lenard preserved his challenge to the sufficiency of the evidence with the following

directed-verdict motion:

              Your Honor, we would ask for a motion for directed verdict. The State
       – the State has not given enough information for the jury to make a decision
       on as to Mr. Lenard’s regist- --reporting dates. They have -- there was testimony
       from Ms. Badgley that he did report, and there are some days that she said he
       did not. I don’t believe that there’s enough to get to the jury. We would ask
       the Court to make a directed verdict in Mr. Lenard’s favor.

       When we review the denial of a directed-verdict motion challenging the sufficiency

of the evidence, we view the evidence in the light most favorable to the verdict. Holly v. State,

2017 Ark. 201, 520 S.W.3d 677. That means that we consider only the evidence that

supports the verdict and determine whether the verdict is supported by substantial evidence.



                                               6
Id. Substantial evidence is evidence of sufficient certainty and precision to compel a

conclusion one way or the other and pass beyond mere suspicion or conjecture. Id.

       The trial record establishes that, in 2018, following his release from incarceration,

Lenard’s registration and reporting requirements based on his fourth-degree sexual assault

conviction resumed. Lenard was subject to a list of reporting requirements that included his

reporting in person every six months from his initial registration date and any change in his

address. As reflected in Badgley’s testimony and her supporting documentation, these

reporting dates were May and November of each year. Badgley further testified that Lenard

reported in May 2019. As part of that process, she verified his contact information, and he

executed an acknowledgment form indicating he understood his next reporting date was

November 10, 2019, unless he became homeless, whereupon he was required to verify his

registration every thirty days. She noted that in June, July, and August 2019, Lenard reported

and registered that he was homeless. However, Lenard did not report in September, October,

or November 2019, and, as a result, he was arrested on November 21, 2019, for failure to

comply with registration-and-reporting requirements. On the basis of Badgley’s testimony,

Lenard’s reporting dates were established, as was his failure to comply with the reporting

requirement.

       We are mindful that in his argument on appeal, Lenard asks this court to consider

the evidence presented in his case-in-chief, which does not support the verdict. This portion

of his argument does not comport with our standard of review. Id. Accordingly, we affirm

on this point.


                                              7
              III. Whether Lenard Is a Person Required to Register as a Sex Offender

       Citing Lenard v. Kelley, supra, Lenard argues that our decision in that case meant that

“he was not required to continue to register as a sex offender.” Lenard’s reliance on that case

is clearly misplaced. The opinion clearly states that Lenard’s obligation to register as a sex

offender was required by his fourth-degree sexual assault conviction, not his subsequent

felony conviction for failure to register as a sex offender in accordance with SORA. Id. His

successful petition to correct certain findings in the sentencing order that mischaracterized

his conviction for failure-to-register as a sex offender had no effect on the underlying sexual

offense. See Lenard v. State, 2014 Ark. 248 (per curium). Accordingly, the circuit court did

not err in finding that Lenard was required to register as a sex offender.

       Affirmed.

       Potts Law Office, by: Gary W. Potts, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                                8